DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed on 04/09/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 20140378810 A1 "Davis" and further in view of Nakamura et al. US 20160296119 A1 "Nakamura", Sivan US 20160261793 A1 "Sivan", Nam US 20180235563 A1 "Nam", Son US 20160125228 A1 “Son”, Kim US 20150261996 A1 “Kim”, Nova et al. US 20180328945 A1 “Nova” and Bandic et al. US 20100185064 A1 “Bandic”.
In regard to claim 1, Davis teaches “An electronic device comprising: a display configured to emit light in a first direction of the electronic device” [FIG. 1, 0025, 0212]; a first camera configured to capture an image in the first direction”; [0100] […]; “a light source device […]” [FIG. 1, 0133, 0026]; “a memory” [0026]; and “at least one processor electrically connected with the display, first camera […], the light source device, and the memory, the at least one processor configured to: execute an image capture application” [FIG. 1, 0080, 0082]; to “receive a user input from a user to activate a specified image capture mode while the image capture application is executed” [0160, 0218] to “recognize a specified region of body of the user” [0098]; to “control the display to emit the light in a specified color from at least one region based on the recognized region of body of the user” [0212, 0098]; to “control the first camera to obtain a first image related to the specified region of body of the user using the light in the specified color emitted from the display” [0026, 0098, 0212]; to “control the light source […]” [FIG. 1, 0133, 0026]; […] to “determine a skin tone for the specified region of body of the user […] [0087, 0093, 0028] “obtain a correction image related to the specified region of body of the user based on the 
In regard to an electronic device comprising a display, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image capture device which corresponds to the color that is represented on the smartphone screen (i.e. the display).
In regard to a first camera configured to capture an image in the first direction, Davis discloses “In some embodiments, the smartphone software offers guidance to the user in capturing the images, e.g., directing that the user move the camera away from the body until the software's body part classifier is able to identify the body part in the third view” [0100]. Since the smartphone software is capable of guiding the user to move the camera, under broadest reasonable interpretation, this camera constitutes a first camera that is configured to capture an image in the first direction.
In regard to a light source device, Davis discloses in FIG. 1 that the smartphone includes Flash LEDs and that “The light emitting diodes (LEDs) used for camera flashes have relatively consistent spectra among instances of a particular model (e.g., iPhone 5 cameras)” [0133]. Furthermore, since “each smartphone includes various functional modules--shown in rectangles. These include one or more 
In regard to a memory, Davis discloses in FIG. 1 that “each smartphone includes various functional modules–shown in rectangles. These include one or more processors, a memory, a camera and a flash” [0026]. Since the camera and the flash are “controlled by the processor in accordance with operating system software and application software stored in the memory” [0026], the memory has to be electrically connected with the one or more processors.
In regard to at least one processor electrically connected with the display, first camera […], the light source device, and the memory, the at least one processor configured to execute an image capture application, Davis discloses in FIG. 1 that the smartphone includes processor(s), a camera, other sensors, flash LED(s), display/touchscreen, physical UI (i.e. user interface), an RF transceiver, a network adapter, location (e.g. GPS), and a memory including an operating system (i.e. Op. sys.), UI (i.e. user interface), SW modules, etc. Since these components are being depicted as being connected within this figure, under broadest reasonable interpretation the at least one processor is electrically connected with the display, first camera […], the light source device (i.e. Flash LED(s)), and the memory. 
In regard to executing an image capture application, Davis discloses “In addition to smartphone cameras, image capture can employ purpose-built hardware” [0080] and “Accordingly, it is preferable to capture several still image exposures—one at the nominal auto-focus setting, and others that are varied under software control from that position, e.g., at focal planes plus and minus two and four millimeters from the auto-focus setting” [0082]. Since the smartphone camera can perform image capture and it is preferable to capture several still image exposures of the subject, under broadest reasonable 
In regard to the one or more processors receiving a user input from a user to activate a specified image capture mode while the image capture application is executed, Davis discloses “One form by which the transformed images can be presented is as a stop-action movie. The images are ordered by date, and rendered sequentially. Date metadata for each image may be visibly rendered in a corner of the image, so that the date progression is evident. The sequence may progress automatically, under software control, or each image may be presented until user input (e.g., a tap on the screen) triggers the presentation to advance to the next image” [0160]. Therefore a user input can be received. Furthermore, Davis discloses “One illustrative embodiment uses rainbow mode in capturing and processing frames of image data from a user's face. In a particular implementation (which may be called Face-Chek), the motion and/or pose of a smartphone is sensed, and used to switch between data collection and data presentation modes” [0218]. Therefore, a rainbow mode can be utilized. Additionally, since the motion and/or pose of the smartphone, which is controlled by the user, can be sensed and used to switch between data collection and data presentation modes, and the smartphone can receive a user input to the screen to cause the presentation of images, under broadest reasonable interpretation the one or more processors can receive a user input to activate a specified image capture mode (i.e. data collection and data presentation modes) while the image capture application is executed.
In regard to the one or more processors recognizing a specified region of body of the user, Davis discloses “The remote view will typically show a sufficiently large body excerpt that the location of the lesion (e.g., arm, foot, hand, face) can be determined using known anatomical classification techniques. (Many smartphone operating systems, including those from Apple, include facial recognition capabilities – which begin by recognizing a face in an image). Such lesion location data can then automatically be 
In regard to the one or more processors controlling the display to emit the light in a specified color from at least one region based on the recognized region of body of the user, Davis discloses “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. These different spectral wavelengths are each associated with a different color. Since the smartphone screen (i.e. the display) can provide illumination in different spectral wavelengths under broadest reasonable interpretation, the display had to have been controlled to emit the light in a specified color from at least one region. Furthermore, in regard to the recognized region of body of the user, Davis discloses “The remote view will typically show a sufficiently large body excerpt that the location of the lesion (e.g., arm, foot, hand, face) can be determined using known anatomical classification techniques. (Many smartphone operating systems, including those from Apple, include facial recognition capabilities – which begin by recognizing a face in an image)” [0098]. Since, anatomical classification techniques can be applied to the image in the remote view, the system is capable of recognizing a specific region of the body of the user. Therefore, the “control to drive the display” is inherent to the system. Therefore, under broadest reasonable interpretation, the display can be controlled to emit the light in a specified color from at least one region based on the recognized region of body of the user. 
In regard to the one or more processors controlling the first camera to obtain a first image related to the specified region of body of the user using the light in the specified color emitted from the display, Davis discloses “each smartphone includes various functional modules–shown in rectangles. 
In regard to the one or more processors determining a skin tone for the specified region of body of the user, Davis discloses “as is familiar to artisans, various photosensitizers (e.g., aminolevulinic acid) can be applied to the skin, to highlight certain tumors, etc., such as by changing their absorbance and fluorescence spectra" [0087]. Additionally, "skin topology measured using such skin print techniques is 
In regard to the one or more processors obtaining a correction image related to the specified region of body of the user based on the determined skin tone, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject using a camera, and processing the captured image information to yield reference color information. Imagery is also captured with the camera, depicting a skin rash or lesion. This latter imagery is then color-corrected by use of the reference color information” [0336]. In this case, the reference image, represents an image of the skin that does not contain a skin rash or lesion. Since the captured image (i.e. depicting a skin rash or lesion) can be color-corrected with the reference color information, under broadest reasonable interpretation, the one or more processors can obtain a correction image (i.e. a color-corrected image) related to the specified region of body of the user based on the determined skin tone. 
In regard to the one or more processors displaying the first image and the correction image on an execution screen, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject using a camera, and processing the captured image information to yield reference color information. Imagery is also captured with the camera, depicting a skin rash or lesion. This latter imagery is then color-corrected by use of the reference color information” [0336]. 
Davis does not teach that the light source device is configured “to emit an infrared ray in the first direction”; or to “control the light source device to emit the infrared ray”. 
Nakamura teaches that the light source device is configured to “emit an infrared ray in the first direction” [0092] and to “control the light source to emit the infrared ray” [0076, 0077].
In regard to a light source device configured to emit an infrared ray in the first direction, Nakamura discloses “In the first arrangement example, the illumination unit 24 includes four LEDs 51-1 to 51-4, and those LEDs are arranged at equal intervals around an optical axis of the camera 21 serving as a center. For each LED 51, one package including four chips that generate R (red) light, G (green) light, B (blue) light, and IR (infrared radiation) light having different wavelengths, respectively, is employed” [0092]. In this case, since the illumination unit 24 (i.e. the light source device) includes an LED light that is configured to generate infrared radiation, under broadest reasonable interpretation, the light source device is configured to emit an infrared ray in the first direction.
In regard to controlling the light source device to emit the infrared ray, Nakamura discloses “The control unit 12 controls the image acquisition unit 13 and the image analysis unit 14 on the basis of the operation signal from the operation input unit 11” [0076]. Therefore, the control unit can control the image acquisition unit which “includes at least a light source that irradiates an analysis target” [0077]. Furthermore, Nakamura discloses “In the image analysis unit 14, an amount of internal melanin pigment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the electronic device of Davis so as to include the emission of infrared rays from the light source as disclosed in Nakamura in order to analyze the skin with different spectral characteristics of light. In conventional CMOS and CCD sensors contained within cameras, infrared rays can be detected and image can be derived from these rays. Accordingly, different spectral bands of light can be decomposed from the captured image and provide different diagnostic utilities. Therefore, infrared light can be utilized to identify skin conditions within the captured images such as the amount of melanin pigment within the skin.  
The combination of Davis and Nakamura does not teach “a second camera configured to capture an image in the first direction using an infrared light” or to “control the second camera to obtain a second image related to the specified region of body of the user using the infrared ray emitted from the light source device”.
Sivan teaches “a second camera configured to capture an image in the first direction using an infrared light” [Claim 52, 0009] and to “control the second camera to obtain a second image related to the specified region of body of the user using the infrared ray emitted from the light source device” [0020].
In regard to a second camera, Sivan teaches “A device for controlling a camera operation based on image processing of an image capture by another camera, the device comprising: a first digital camera having a center line of sight; a second digital camera having a second center line of sight that is 
In regard to controlling the second camera, Sivan discloses “A controller 37, located within the camera device or module 30, may be based on a discrete logic or an integrated device, such as a processor, microprocessor or microcomputer, and may include a general-purpose device or may be a special purpose processing device, such as an ASIC, PAL, PLA, PLD, Field Programmable Gate Array (FPGA), Gate Array, or other customized or programmable device […] The controller 37 controls and monitors the device operation, such as initialization, configuration, interface, and commands” [0020]. Since the controller 37 can be located within the camera device (i.e. the second camera) under broadest reasonable interpretation, the controller 37 is capable of controlling the second camera to obtain a second image related to the specified region of body of the user using the infrared ray emitted from the light source device of Nakamura.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the electronic device of Davis and Nakamura so as to include the second camera disclosed in Sivan in order to obtain a second image of the region of the body of the user. By obtaining multiple images, the skin state of the patient can be verified. Furthermore, combining the first and second image would allow for the image to be compared with the images within the 
The combination of Davis, Nakamura and Sivan does not teach to “generate a third image by combining the first image and the second image”; or that the skin tone for the specified region of body of the user is “based on the third image”. 
Nam teaches to “generate a third image by combining the first image and the second image” [0012]; and that the skin tone for the specified region of body of the user is “based on the third image” [0012]. 
In regard to generating a third image, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. Since the third medical image is a registration between the first and second medical images, under broadest reasonable interpretation, the third image can be generated by combining the first and second images through registration. Furthermore, since this third image can be generated, under broadest reasonable interpretation, the processor of Davis can utilize the third image to determine the skin tone. Also the skin images obtained from the system constitute medical images, since the skin images can be used to assess underlying medical conditions that manifest upon the surface of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include third image of Nam in order to generate an image that can be can be utilized to determine the skin state. In terms of diagnosis, if multiple images are obtained it is necessary to orient them in the same way so that the regions of interest correspond with one another. When displayed, this makes it easier to distinguish what is within the field of view and thus allow for a better understanding of what the image is 
The combination of Davis, Nakamura, Sivan and Nam does not teach that the processor is configured to “store the first image and the correction image in a secure region of the memory”; “wherein the execution screen includes a plurality of objects for providing the user with a plurality of functions, and wherein the plurality of objects includes at least one of a first object for product information, a second object for comparison analysis information associated with comparing and analyzing genetic information of the user and a third object for skin information” or “request the product information related to the determined skin tone to an external device based on a user input to the first object”, and “provide the user with the product information from the external device”.
Son teaches that the processor is configured to “store the first image and the correction image in a secure region of the memory” [0259], “wherein the execution screen includes a plurality of objects for providing the user with a plurality of functions, and wherein the plurality of objects includes at least one of a first object for product information, a second object for comparison analysis information associated with comparing and analyzing genetic information of the user and a third object for skin information” [0290, FIG. 26, 0166], and “request the product information related to the determined skin tone to an external device based on a user input to the first object”, and “provide the user with the product information from the external device” [FIG. 16, 0163, 0165, 0166, 0187, FIG. 19].
In regard to the processor being configured to store the first image and the correction image in a secure region of the memory, Son discloses “In an embodiment of the present disclosure, the internal memory 2532 may be a solid state drive (SSD). The external memory 2534 may further include a flash drive, for example, a compact flash (CF), secure digital (SD), micro-SD, mini-SD, extreme digital (xD), a memory stick, and the like” [0259]. Since the external memory 2534 may be a secure digital (SD) 
In regard to the execution screen including a plurality of objects for providing the user with a plurality of functions, Son discloses “According to various embodiments of the present disclosure, the analysis result screen 2630 may include a region 2631 in which the result of analyzing face information is displayed in the image, a region 2632 in which the result of analyzing face information is displayed numerically or in a graph, or buttons by which the user can select the analysis results for each analysis item, and may also include various other items related to face analysis” [0290]. In this case the analysis result screen 2630 constitutes an execution screen since it is capable of displaying a first image and the correction image as disclosed in Davis, and the analysis result screen can include a region 2632 with buttons that the user can select. As shown in FIG. 26, these buttons can include a summary button 2633a, a wrinkle button 2633b, a trouble button 2633c for displaying the analysis results for skin troubles and a pigmentation button 2633d” [0290]. In this case, under broadest reasonable interpretation, these buttons constitute a plurality of objects for providing the user with a plurality of functions.
In regard to the plurality of objects including at least one of a first object for product information, a second object for comparison analysis information associated with comparing and analyzing genetic information of the user and a third object for skin information, Son discloses “For example, if the user selects the skin tone analysis region 1611 in the captured image 1610, the electronic device may switch from the screen showing the captured image 1610 to the skin case recommendation screen 1620” [0165]. Furthermore, Son discloses “The skin care recommendation screen 1620 according to various embodiments may include mask packs 1621 which are good for improvement of skin tones, or a run button 1622 for searching for more mask packs” [0166]. Since the user can select the skin tone analysis region 1611 within the image on the execution screen (i.e. analysis result screen 2630) and the 
In regard to the processor being configured to request product information related to the determined skin tone to an external device based on a user input to the first object and providing the user with the product information from the external device, Son discloses “Referring to FIG. 16, according to various embodiments of the present disclosure, the electronic device may analyze a specific face region, and recommend ways to improve the face region depending on the analysis results. For example, as a result of the analysis, the electronic device may identify the part where the skin tones are changes around the cheeks of a specific user” [0163]. Therefore, the electronic device can identify skin tones associated with the user. In regard to a user input, Son discloses “For example, if the user selects the skin tone analysis region 1611 in the captured image 1610, the electronic device may switch from the screen showing the captured image 1610 to the skin case recommendation screen 1620” [0165]. Therefore, the user can select a first object for product information. Furthermore, Son discloses “The 
In regard to an external device, Son discloses “Additionally of alternatively, the application 1934 may be an application related to information exchange between the electronic device 1901 and an external electronic device (e.g. the electronic device 1904)” [0187]. As shown in FIG. 19, the electronic device 1901 containing the display and I/O interface is connected to the external electronic device 1904 via the network 1962. Therefore, under broadest reasonable interpretation, this external device can communicate product information to the user when the first object is selected by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan and Nam so as to include the execution screen with the plurality of objects, the request for product information and the providing of product information from the external device to the user as taught by Son in order to allow the user to be made aware of products that can be utilized to improve their skin tone. Depending on the condition of a person’s skin it may be necessary to utilize a product to improve that condition. In this case, the skin care recommendation 1620 of Son enables the user to view different product options and search for more products that can be used to improve skin tone in a specific region of the skin. Furthermore, the execution screen with the plurality of objects allows the user to select information 
The combination of Davis, Nakamura, Sivan, Nam, and Son does not teach that the display of the first image and the correction image on the execution screen of an application is “executed based on a user authentication”.
Kim teaches to that the display of the first image and the correction image on the execution screen of an application is “executed based on a user authentication” [0762].
In regard to the processor being configured to display first image and the correction image stored in the secure region on an execution screen of an application executed based on a user authentication, Kim discloses “The controller 1300 may authenticate the user based on the account information received from the device 100. Upon authentication the user, the controller 1300 may obtain the facial condition information by analyzing the face image received from the device 100. At this time, the controller 1300 may obtain the facial condition information by comparing the face image with the reference image stored in the service server 1000” [0762]. Therefore, user authentication can be obtained before the controller can obtain the facial condition information from the secure region of the memory as disclosed in Son. Therefore, under broadest reasonable interpretation, the first image and the correction image of Davis that is stored in the secure region of Son can be displayed on an execution screen of Son based on a user authentication of Kim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, and Son so as to include the secure region of the memory and the user authentication as disclosed in Kim in order to protect the user’s health information. A person’s skin information represents health information that is protected under HIPPA (i.e. Health Insurance Portability and Accountability Act). By having the processor 
The combination of Davis, Nakamura, Sivan, Nam, Son and Kim does not teach “wherein the analyzing of the genetic information of the user includes: receiving the genetic information of the user from a server managing medical information”, “determining skin trouble information vulnerable to the user based on the genetic information of the user by comparing with the third image, and providing the user with skin management information about the skin trouble information, and information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information”.
Nova teaches “wherein the analyzing of the genetic information of the user includes: receiving the genetic information of the user from a server managing medical information” [0029], “determining skin trouble information vulnerable to the user based on the genetic information of the user […]” [0029], and “providing the user with skin management information about the skin trouble information” [0029, 0202].
In regard to receiving the genetic information of the user from a server managing medical information, Nova discloses “(b) acquiring knowledge of the occurrence of one or more genetic variations associated with each member of a first set and a second set of preselected biomarkers in the individual, wherein each member of the first set of biomarkers is genetically associated with one or more skin nutritional conditions and each member of the second set of biomarkers is genetically associated with one or more phenotypic attributes, whereby generating a personalized biomarker profile for the individual from the acquired knowledge […] (d) generating a personalized genetic profile report that comprises genetic information relevant to the individual’s likelihood of exhibiting the one or more skin phenotypic attributed and consistent with the assigned marker scores” [0029]. In this case, since the method involves acquiring knowledge of the occurrence of one or more genetic variations 
In regard to determining skin trouble information vulnerable to the user based on the genetic information of the user, Nova discloses “(c) assigning, based at least in part on the personalized biomarker profile, a relative marker score to each of the one or more skin phenotypic attributes indicating whether the individual has an enhanced, diminished or average likelihood of exhibiting the skin phenotypic attribute” [0029]. The skin phenotypic attribute, in this case, constitutes a skin condition. Since the personalized biomarker profile can be assigned and used to indicate whether the individual has an enhanced, diminished or average likelihood of exhibiting the skin phenotype attribute, under broadest reasonable interpretation, the acquired knowledge (i.e. genetic information) obtained in step (b) can be used to determine skin trouble information vulnerable to the user.
In regard to providing the user with skin management information about the skin trouble information, Nova discloses “(e) recommending a personalized skin care regimen to the individual based on the personalized profile report” [0029]. Therefore, the user can be provided with a personalized skin care regimen (i.e. skin management information). Furthermore, Nova discloses “Either the system and/or the healthcare provider can provide additional information such as the diagnosis 350 (e.g., the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, Son and Kim so as to include the receiving of genetic information, the determining of skin trouble information and providing the user with skin management information as disclosed in Nova in order to allow the user to be provided with skin treatment recommendations based on genetic information. Depending on the patient’s genetic profile, certain treatments may be more effective, while others may not provide effective relieve of the skin condition. Combining the prior art elements according to known techniques would yield the predictable result of providing a treatment recommendation suited to the patient’s genetic characteristics.
The combination of Davis, Nakamura, Sivan, Nam, Son, Kim and Nova does not teach that the step of determining skin trouble information vulnerable to the user based on the genetic information of the user is done “by comparing with the third image” or providing “information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information”.
Bandic teaches determining skin trouble information vulnerable to the user based on the genetic information of the user “by comparing with the third image” [0342, 0299, and 0387] and providing “information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information” [0462].

In regard to providing information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information, Bandic discloses “in such embodiments, the skin disorder management module captures the skin information using at least one of Diffused Reflectance Spectroscopy, Red (R)-Green (G)-Blue (B) analysis of re-emitted white light and any combination thereof” [0462]. Therefore, light can be used to analyze the skin. Furthermore, Bandic discloses “Yet, in certain such embodiments, at least a fourth process of the processed obtains biophysical properties and may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections and absorption and re-emission of incident light from skin” [0467] and “Yet, in certain embodiments, the step of comparing extreme positions of at least two unique convolutions includes a spectral convolution scheme, wherein multiple combinations of subtraction of Blue (B) spectrum from Red (R), in white light and polarized white light are determined, wherein the spectral interval is expressed in a wavelength scale interval of 100 nanometers to 300 nanometers” [0536]. Since the biophysical properties are obtained based on light incident from the skin and extreme positions of the at least two unique convolutions can be compared based on multiple combinations of light, under broadest reasonable interpretation, the information related to a combination of lights of a plurality of wavelength bands (i.e. 100 nanometers to 300 nanometers) can be provided for measuring the skin trouble information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, Son, Kim and Nova so as to include determining skin trouble information vulnerable to the user based on the genetic information of the user “by comparing with the third image” as disclosed in Bandic in order to incorporate the patient’s medical background when determining the status of the skin. Depending on 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davis in view of Nam. Likewise, Davis teaches “The electronic device of claim 1, wherein the at least one processor is further configured to:” [FIG. 1, 0080, 0082]; “construct a database for an image color corresponding to a light of a specific wavelength band” [0337, 0027] and “and determine a light of a specific wavelength band […] with reference to the database [0044, 0027].
In regard to the electronic device including at least one processor, Davis discloses in FIG. 1 that the smartphone includes processor(s), a camera, other sensors, flash LED(s), display/touchscreen, physical UI (i.e. user interface), an RF transceiver, a network adapter, location (e.g. GPS), and a memory including an operating system (i.e. Op. sys.), UI (i.e. user interface), SW modules, etc. Since these components are being depicted as being connected within this figure, under broadest reasonable interpretation, the at least one processor is electrically connected with the display, first camera […], the light source device (i.e. Flash LED(s)), and the memory. In regard to executing an image capture application, Davis discloses “In addition to smartphone cameras, image capture can employ purpose-built hardware” [0080] and “Accordingly, it is preferable to capture several still image exposures—one at the nominal auto-focus setting, and others that are varied under software control from that position, e.g., at focal planes plus and minus two and four millimeters from the auto-focus setting” [0082]. Since the smartphone camera can perform image capture and it is preferable to capture several still image 
In regard to constructing a database and determining a light of a specific wavelength band, Davis discloses "a processing operation is invoked on the plural frames, to yield an enhanced still image (e.g., (a) a super-resolution image, (b) a noise-reduced image, (c) a multi-spectral image, (d) an ambient light-compensated image, or (e) a 3D image). The enhanced still image (or data derived therefrom) is submitted to a database for similarity-matching with reference images depicting skin rashes or lesions, or data derived from such reference images" [0337]. The information about the spectral signature, which corresponds to the wavelength of light of the image is compiled into a database for the sake of comparing it to images already within the database. Davis also states that there is "a database data structure that facilitates storage and retrieval of data used in the present methods" [0027] and the image color is one such data that can be stored. Davis also states "as indicated, the image derivatives can be computed on different color channels. [...] an image can be captured and accurately decomposed into five or ten or more different spectral bands--each of which may have diagnostic utility” [0044]. Therefore, under broadest reasonable interpretation, the database of Davis would have to contain the information about the different spectral bands (i.e. colors) of the images contained within it and light of a specific wavelength band corresponding to a color of each pixel of an image can be determined with reference to the database. 
Davis does not teach to “the third image”.
Nam teaches “the third image” [0012]. Specifically, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. This third image inherently contains pixels each of which are associated with the light of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include the third image of Nam in order to allow the user compare a registered image to a database of known skin states. In terms of diagnosis, by comparing the registered third image to an image already in the database, the physician can determine whether the obtained image has similar characteristics to that of a known skin condition. Based on this comparison, the physician can determine the proper treatment method to apply to the skin of the subject should treatment be necessary.
In regard to claims 5 and 15, due to their dependence on claims 1 and 11 respectively, these claims inherit the references disclosed therein. That being said, Davis teaches “The electronic device of claim 1, wherein the at least one processor is further configured to:” (Claim 5) [FIG. 1, 0025, 0212]; and “The method of claim 11 […]” (Claim 15) [Claim 46].
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image 
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  
Davis does not teach “the third image” (Claim 5, Claim 15) and “wherein the generating of the third image” (Claim 15).
Nam teaches “the third image” (Claim 5, Claim 15) [0012] and “wherein the generating of the third image” (Claim 15) [0012].
In regard to generating the third image, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. This third image inherently contains pixels each of which are associated with the light of a specific wavelength band and a color. Under broadest reasonable interpretation, this third image can be compared to the different spectral bands of the images contained within the database. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include the third image of Nam in order to allow the user compare a registered image to a database of known skin states. In terms of diagnosis, by comparing the registered third image to an image already in the database, the physician can determine whether the obtained image has similar characteristics to that of 
However, the combination of Davis, Nakamura, Sivan and Nam does not teach to “collect color information about each pixel of the third image”; “and determine the skin tone for the specified region of body of the user corresponding to the third image” (Claims 5 and 15).
Son teaches “collect color information about each pixel of the third image” [0089, 0391]; “and determine a skin tone for the specified region of body of the user corresponding to the third image” [0058, 0391]. 
In regard to collecting color information, Son discloses “the analyzing according to various embodiments of the present disclosure may include analyzing at least one of thickness, size, number, width or color for each analysis item in the zoomed in face region" [0089]. In order to analyze the face region in terms of color, color information had to have been collected. In regard to the pixels of the third image, Son discloses “according to the various embodiments of the present disclosure, it the user input 4501 is made a third time 4523, a third image 4513 analyzed at the third time may be displayed in the image region" [0391]. Since the color of the zoomed in face region can be analyzed, under broadest reasonable interpretation, the color information about each pixel in the third image of can be collected.
In regard to determining a skin tone, "the item setting unit 111 may identify a specific face region in a captured image, and select at least one item for analyzing the skin conditions of the identified face region […] the item setting unit 111 may set pigmentation, dots, freckles, skin tone and the like as an item for analyzing the skin conditions of that cheek region" [0058]. Furthermore, in regard to the region of body of the user corresponding to the third image, Son discloses that "according to the various embodiments of the present disclosure, it the user input 4501 is made a third time 4523, a third image 4513 analyzed at the third time may be displayed in the image region" [0391]. In order to analyze the third image in terms of color the color information had to first be obtained. The "analysis item" is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, and Nam so as to include the collection of color information and skin tone as disclosed in Son in order to allow the user to view the properly oriented third image pixels captured by the device and further distinguish skin information (i.e. color and tone). When it comes to analyzing skin, the information from images can be particularly useful when making a determination as to whether or not there are underlying health conditions that have manifested upon the surface of the body.
In regard to claims 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davis. Likewise, Davis teaches “The electronic device of claim 1, wherein the at least one processor is further configured to” [FIG. 1, 0025, 0212], and to “output a first user interface to obtain the correction image in which a specified effect is assigned to a first capture image which is obtained by the first camera” [0386, 0336].
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, 
In regard to outputting a first user interface to obtain the correction image in which a specified effect is assigned to a first capture image which is obtained by the first camera, Davis discloses “The design of smartphones and other such devices reference herein is familiar to the artisan. In general terms, each includes one or more processors, one or more memories (e.g. RAM), storage (e.g., a disk or flash memory), a user interface (which may include, e.g. a keypad, a TFT LCD or OLED display screen, touch or other gesture sensors, a camera or other optical sensor, a compass sensor, a 3D magnetometer, a 3-axis accelerometer, a 3-axis gyroscope, one or more microphones, etc., together with software instructions for providing a graphical user interface) […]” [0386]. Therefore, the electronic device includes a user interface with software instructions to provide a graphical user interface to the user. In regard to obtaining the correction image, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject, using a camera, and processing the captured image information to yield reference color information. Imagery is also captured with the camera, depicting a skin rash or lesion. This latter imagery is then color-corrected by use of the reference color information” [0336]. Since the image depicting a skin rash or lesion can be color-corrected by using the reference color information, this color-corrected image constitutes a correction image. Furthermore, since the camera can capture both the reference image and the image depicting the skin rash or lesion, under broadest reasonable interpretation, this camera constitutes a first camera which is capable of obtaining the correction image in which a specified effect is assigned to a first capture image (i.e. the image depicting the skin rash or lesion) which is obtained by the first camera. In 
In regard to claims 7 and 17, due to their dependence on claims 6 and 16 respectively, these claims inherit the references disclosed therein. That being said, Davis teaches “The electronic device of claim 6, wherein the at least one processor is further configured to” (Claim 7) [FIG. 1, 0025, 0212] and “The method of claim 16, wherein the outputting of the first user interface comprises:” [Claim 46].
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image capture device which corresponds to the color that is represented on the smartphone screen (i.e. the display).
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  

Nam teaches “a third image” [0012].
In regard to generating the third image, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. This third image inherently contains pixels each of which are associated with the light of a specific wavelength band and a color. Under broadest reasonable interpretation, this third image can be compared to the different spectral bands of the images contained within the database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan so as to include the third and fourth images as disclosed in Nam in order to allow the correction to be applied to an image to serve as a comparison to the initial image. By applying correction to a fourth image, this corrected image can be compared to previous images in which a skin state such as a rash or lesion is depicted. Once the region is selected by the user the skin information (i.e. color and tone) can be determined and this allows the user to better understand the status of their skin. This information can be particularly useful when making a determination as to whether or not there are underlying health conditions that have manifested upon the surface of the body.
However, the combination of Davis, Nakamura, Sivan and Nam does not teach to “if a user input event on one region of the first capture image or the correction image occurs, identify a pixel corresponding to a user input region on the first image or the correction image among at least one pixel of the third image,” (Claim 7 and 17); and “output skin information about the one region of the user's body corresponding to the identified pixel” (Claim 7 and 17). 
Son teaches “if a user input event on one region of the first capture image or the correction image occurs, identify a pixel corresponding to a user input region on the first image or the correction 
In regard to a user input even on one region of the first capture image or the correction image, Son discloses “detecting a user input for zooming in, zooming out or moving the displayed image [Claim 24]. Therefore, the user can provide input to the displayed image (i.e. the fourth image or the correction image) to select one region of the image. Son also discloses "the analyzing according to various embodiments of the present disclosure may include analyzing at least one of thickness, size, number, width or color for each analysis item in the zoomed in face region" [0089] and that "according to the various embodiments of the present disclosure, if the user input 4501 is made a third time 4523, a third image 4513 analyzed at the third time may be displayed in the image region" [0391]. In order to analyze the third image in terms of color the color information had to first be obtained. The "analysis item" is interpreted to be another term for pixel in the context of the disclosure, therefore the color information corresponding to each of the pixels of the third image can be collected. Therefore, it is able to identify a pixel in the third image based on the input region of the first capture image. 
In regard to outputting skin information about the one region of the user’s body corresponding to the identified pixel, Son discloses "the item setting unit 111 may identify a specific face region in a captured image, and select at least one item for analyzing the skin conditions of the identified face region […] the item setting unit 111 may set pigmentation, dots, freckles, skin tone and the like as an item for analyzing the skin conditions of that cheek region" [0058]. Therefore, the system can select an item for analyzing skin conditions and under broadest reasonable interpretation, output that information to the user. The “item for analysis” is interpreted to be another term for pixel in the context of the disclosure, therefore the color information corresponding to each of the pixels of the third image can be collected. Likewise, the item setting unit may select pigmentation, dots, freckles and skin tone 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan and Nam so as to include the identification of the pixel and the output of skin information as disclosed in Son in order to allow the user to select the portion of the properly oriented third image that is of interest and obtain skin information from that region. Once the region is selected by the user, the skin information (i.e. color and tone) can be determined and this allows the user to better understand the status of their skin. This information can be particularly useful when making a determination as to whether or not there are underlying health conditions that have manifested upon the surface of the body.
In regard to claims 8 and 18, due to their dependence on claims 7 and 17 respectively, these claims inherits the references disclosed therein. That being said, these claims only require the primary reference of Davis. Likewise, Davis teaches “The electronic device of claim 7” (Claim 8) [FIG. 1, 0025, 0212], “The method of claim 17” (Claim 18) [Claim 46] and “a communication device configured to communicate with at least one specified external device comprising the external device, wherein the at least one processor is further configured to:” (Claims 8 and 18) [0386, FIG. 1], “control(ling) the communication device to transmit the skin information to the at least one specified external device” (Claims 8 and 18)  [0207], and to “control(ling) the communication device to receive at least one 
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image capture device which corresponds to the color that is represented on the smartphone screen (i.e. the display).
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  
In regard to a communication device configured to communicate with at least one specified external device comprising the external device, Davis discloses “The design of smartphones and other such devices reference herein is familiar to the artisan. In general terms, each includes one or more processors, one or more memories e.g. RAM), storage (e.g. a disk or flash memory), a user interface […] 
In regard to controlling the communication device controlling the communication device to transmit the skin information to the at least one specified external device and to receive at least one information corresponding to the skin information from the at least one specified external device, Davis discloses “Additionally or, alternatively, when the central system receives a user image, and processes it against the knowledge base information, it may return the image with one or more graphical indicia to signal what is has discovered” [0207]. Since the central system can receive a user image (i.e. skin information), under broadest reasonable interpretation, the communication device had to have been controlled to transmit the image to the central system (i.e. the external device). Furthermore, since the central system can return the image with one or more graphical indicia, under broadest reasonable 
In regard to claims 9 and 19, due to their dependence on claims 1 and 11 respectively, these claims inherits the references disclosed therein. That being said, Davis teaches “The electronic device of claim 1, wherein the at least one processor is further configured to:” (Claim 9) [FIG. 1, 0025, 0212], “The method of claim 11, further comprising:” (Claim 19) [Claim 46], and “if the user input from the user is received to activate of the specified image capture mode associated with determining the skin tone through image capture […]” [0160, 0218]. 
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image capture device which corresponds to the color that is represented on the smartphone screen (i.e. the display).
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that 
In regard to the user input from the user being received to activate the specified image capture mode, Davis discloses “One form by which the transformed images can be presented is as a stop-action movie. The images are ordered by date, and rendered sequentially. Date metadata for each image may be visibly rendered in a corner of the image, so that the date progression is evident. The sequence may progress automatically, under software control, or each image may be presented until user input (e.g., a tap on the screen) triggers the presentation to advance to the next image” [0160]. Therefore a user input can be received. Furthermore, Davis discloses “One illustrative embodiment uses rainbow mode in capturing and processing frames of image data from a user's face. In a particular implementation (which may be called Face-Chek), the motion and/or pose of a smartphone is sensed, and used to switch between data collection and data presentation modes” [0218]. Therefore, a rainbow mode can be utilized to capture images. Additionally, since the motion and/or pose of the smartphone, which is controlled by the user, can be sensed and used to switch between data collection and data presentation modes, and the smartphone can receive a user input to the screen to cause the presentation of images, under broadest reasonable interpretation, the one or more processors can receive a user input to activate a specified image capture mode (i.e. data collection and data presentation modes) associated with determining a skin state through image capture.
However, the combination of Davis, Nakamura, Sivan and Nam does not teach to “output(ting) a second interface capable of setting the light in the specified color associated with light emission of the display” (Claim 9 and 19).
Son teaches to “output a second user interface capable of setting the light in the specified color associated with light emission of the display” [0390]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the electronic device of Sivan, the display configuration of Davis, and the registration technique of Nam with the second user interface as disclosed in Son in order to allow the user to select the a second portion of the properly oriented third image that is of interest, obtain skin information from that region and relay that skin information to an external device for further consultation. Allowing the user interact with a second user interface would be considered an improvement due to access to more information regarding the state of the skin being examined. This additional information can allow the user to better understand the status of their skin and determine whether actions are necessary to improve skin health. This information can be particularly useful when determining whether or not there are underlying health conditions that have manifested upon the surface of the body.
In regard to claim 11, Davis teaches “A method for providing skin information in an electronic device comprising a display emitting light in a first direction of the electronic device, the method comprising” [Claim 46, FIG. 1, 0025, 0212]; “executing an image capture application” [0080, 0082]; “receiving a user input from a user to activate of a specified image capture mode while the image capture application is executed” [0160, 0218]; “recognizing a specified region of body of the user” [0098]; “controlling the display to emit light in a specified color from at least one region based on the recognized the specified region of body of the user” [0212, 0098]; “controlling a first camera to obtain a first image related to the specified region of body of the user using the light in the specified color 
In regard to a method for providing skin information, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  
In regard to an electronic device comprising a display, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction of the electronic device, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image capture device which corresponds to the color that is represented on the smartphone screen (i.e. the display).
In regard to executing an image capture application, Davis discloses “In addition to smartphone cameras, image capture can employ purpose-built hardware” [0080] and “Accordingly, it is preferable to 
In regard to receiving a user input from a user to activate a specified image capture mode while the image capture application is executed, Davis discloses “One form by which the transformed images can be presented is as a stop-action movie. The images are ordered by date, and rendered sequentially. Date metadata for each image may be visibly rendered in a corner of the image, so that the date progression is evident. The sequence may progress automatically, under software control, or each image may be presented until user input (e.g., a tap on the screen) triggers the presentation to advance to the next image” [0160]. Therefore a user input can be received. Furthermore, Davis discloses “One illustrative embodiment uses rainbow mode in capturing and processing frames of image data from a user's face. In a particular implementation (which may be called Face-Chek), the motion and/or pose of a smartphone is sensed, and used to switch between data collection and data presentation modes” [0218]. Therefore, a rainbow mode can be utilized. Additionally, since the motion and/or pose of the smartphone, which is controlled by the user, can be sensed and used to switch between data collection and data presentation modes, and the smartphone can receive a user input to the screen to cause the presentation of images, under broadest reasonable interpretation the one or more processors can receive a user input to activate a specified image capture mode (i.e. data collection and data presentation modes) while the image capture application is executed.
In regard to recognizing a specified region of body of the user, Davis discloses “The remote view will typically show a sufficiently large body excerpt that the location of the lesion (e.g., arm, foot, hand, 
In regard to controlling the display to emit the light in a specified color from at least one region based on the recognized region of body of the user, Davis discloses “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. These different spectral wavelengths are each associated with a different color. Since the smartphone screen (i.e. the display) can provide illumination in different spectral wavelengths under broadest reasonable interpretation, the display had to have been controlled to emit the light in a specified color from at least one region. Furthermore, in regard to the recognized region of body of the user, Davis discloses “The remote view will typically show a sufficiently large body excerpt that the location of the lesion (e.g., arm, foot, hand, face) can be determined using known anatomical classification techniques. (Many smartphone operating systems, including those from Apple, include facial recognition capabilities – which begin by recognizing a face in an image)” [0098]. Since, anatomical classification techniques can be applied to the image in the remote view, the system is capable of recognizing a specific region of the body of the user. Therefore, the “control to drive the display” is inherent to the system. Therefore, under broadest reasonable interpretation, the display can be controlled to emit the light in a specified color from at least one region based on the recognized region of body of the user. 


In regard to obtaining a correction image related to the specified region of body of the user based on the determined skin state, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject using a camera, and processing the captured image information to yield reference color information. Imagery is also captured with the camera, depicting a skin rash or lesion. This latter imagery is then color-corrected by use of the reference color information” [0336]. In this case, the reference image, represents an image of the skin that does not contain a skin rash or lesion. Since the captured image (i.e. depicting a skin rash or lesion) can be color-corrected with the reference color information, under broadest reasonable interpretation, the one or more processors can obtain a correction image (i.e. a color-corrected image) related to the specified region of body of the user based on the determined skin state. 
In regard to displaying the correction image on at least part of the display, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject using 
Davis does not teach “controlling a light source device to emit an infrared ray”.
Nakamura teaches “controlling a light source device to emit an infrared ray” [0076, 0077, and 0100].
In regard to controlling the light source to emit the infrared ray, Nakamura discloses “The control unit 12 controls the image acquisition unit 13 and the image analysis unit 14 on the basis of the operation signal from the operation input unit 11” [0076]. Therefore, the control unit can control the image acquisition unit which “includes at least a light source that irradiates an analysis target” [0077]. Furthermore, Nakamura discloses “In the image analysis unit 14, am amount of internal melanin pigment and distribution thereof are analyzed on the basis of a difference between the red image and the infrared image” [0100]. In this case, in order for the image analysis to analyze the difference between the red image and the infrared image, the control unit had to have controlled the at least one light source to emit the infrared ray. Therefore, under broadest reasonable interpretation the light source can be controlled to emit the infrared ray.

The combination of Davis and Nakamura does not teach “controlling a second camera to obtain a second image related to the specified region of body of the user using the infrared ray emitted from the light source device”.
Sivan teaches “controlling a second camera to obtain a second image related to the specified region of body of the user using the infrared ray emitted from the light source device” [Claim 52, 0009, 0020].
In regard to a second camera, Sivan teaches “A device for controlling a camera operation based on image processing of an image capture by another camera, the device comprising: a first digital camera having a center line of sight; a second digital camera having a second center line of sight that is parallel and opposing to the first center line of sight and configured to capturing an image to an image file” [Claim 52]. Therefore, the system includes a second camera which is capable of capturing an image in the first direction. Additionally, since an “infrared detector can receive the data carried in the infrared signal” [0009] and the second camera can be configured to capture an image in the first direction, under broadest reasonable interpretation, the second camera can utilize the infrared light that was generated by the light source device (i.e. the illumination unit 24) disclosed in Nakamura to capture an image in the first direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the electronic device of Davis and Nakamura so as to include the second camera disclosed in Sivan in order to obtain a second image of the region of the body of the user. By obtaining multiple images, the skin state of the patient can be verified. Furthermore, combining the first and second image would allow for the image to be compared with the images within the database of various skin conditions. Once the skin state has been determined from these images, the user can be provided with treatment options in order to modify or otherwise improve the state of their skin.
The combination of Davis, Nakamura and Sivan does not teach “generating a third image by combining the first image and the second image” [0012] or that the skin state for the specified region of body of the user is “based on the third image” [0012].
Nam teaches “generating a third image by combining the first image and the second image” and that the skin state for the specified region of body of the user is “based on the third image”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include third image of Nam in order to generate an image that can be can be utilized to determine the skin state. In terms of diagnosis, if multiple images are obtained it is necessary to orient them in the same way so that the regions of interest correspond with one another. When displayed, this makes it easier to distinguish what is within the field of view and thus allow for a better understanding of what the image is portraying. Once the skin state has been determined, the user can be provided with treatment options to alter or otherwise improve their skin state.
The combination of Davis, Nakamura, Sivan and Nam does not teach “storing the first image and the correction image in a secure region of the memory”; “wherein the execution screen includes a plurality of objects for providing the user with a plurality of functions, and wherein the plurality of objects includes at least one of a first object for product information, a second object for comparison analysis information associated with comparing and analyzing genetic information of the user and a third object for skin information”, “requesting the product information related to the determined skin tone to an external device based on a user input to the first object”, or “providing the user with the product information from the external device”.

In regard to the processor being configured to store the first image and the correction image in a secure region of the memory, Son discloses “In an embodiment of the present disclosure, the internal memory 2532 may be a solid state drive (SSD). The external memory 2534 may further include a flash drive, for example, a compact flash (CF), secure digital (SD), micro-SD, mini-SD, extreme digital (xD), a memory stick, and the like” [0259]. Since the external memory 2534 may be a secure digital (SD) memory, under broadest reasonable interpretation, this secure digital (SD) memory can be configured to store the first image and the correction image disclosed in Davis.
In regard to the execution screen including a plurality of objects for providing the user with a plurality of functions, Son discloses “According to various embodiments of the present disclosure, the analysis result screen 2630 may include a region 2631 in which the result of analyzing face information is displayed in the image, a region 2632 in which the result of analyzing face information is displayed numerically or in a graph, or buttons by which the user can select the analysis results for each analysis item, and may also include various other items related to face analysis” [0290]. In this case the analysis result screen 2630 constitutes an execution screen since it is capable of displaying a first image and the correction image as disclosed in Davis, and the analysis result screen can include a region 2632 with buttons that the user can select. As shown in FIG. 26, these buttons can include a summary button 
In regard to the plurality of objects including at least one of a first object for product information, a second object for comparison analysis information associated with comparing and analyzing genetic information of the user and a third object for skin information, Son discloses “For example, if the user selects the skin tone analysis region 1611 in the captured image 1610, the electronic device may switch from the screen showing the captured image 1610 to the skin case recommendation screen 1620” [0165]. Furthermore, Son discloses “The skin care recommendation screen 1620 according to various embodiments may include mask packs 1621 which are good for improvement of skin tones, or a run button 1622 for searching for more mask packs” [0166]. Since the user can select the skin tone analysis region 1611 within the image on the execution screen (i.e. analysis result screen 2630) and the skin care recommendation screen 1620 can provide mask pack (i.e. product information), under broadest reasonable interpretation, the plurality of objects can include at least one of a first object for product information. Additionally, Son discloses “For example, the buttons by which the user can select the analysis results for each analysis item may include a summary button 2633a for displaying the analysis results for the entire face region […] and may also include other selection items for displaying the analysis results for various other analysis items” [0290]. In this case, the summary button is capable of providing the user with skin information. Therefore, under broadest reasonable interpretation, the summary button constitutes a third object for skin information that can be presented to the user on the execution screen. Furthermore, since the region 2632 can include buttons by which the user can select the analysis results and may include other selection items for displaying the analysis results for various other analysis items, under broadest reasonable interpretation, the plurality of objects can include a 
In regard to the processor being configured to request product information related to the determined skin tone to an external device based on a user input to the first object and providing the user with the product information from the external device, Son discloses “Referring to FIG. 16, according to various embodiments of the present disclosure, the electronic device may analyze a specific face region, and recommend ways to improve the face region depending on the analysis results. For example, as a result of the analysis, the electronic device may identify the part where the skin tones are changes around the cheeks of a specific user” [0163]. Therefore, the electronic device can identify skin tones associated with the user. In regard to a user input, Son discloses “For example, if the user selects the skin tone analysis region 1611 in the captured image 1610, the electronic device may switch from the screen showing the captured image 1610 to the skin case recommendation screen 1620” [0165]. Therefore, the user can select a first object for product information. Furthermore, Son discloses “The skin care recommendation screen 1620 according to various embodiments may include mask packs 1621 which are good for improvement of skin tones, or a run button 1622 for searching for more mask packs” [0166]. The mask packs, constitute product information that is related to the determined skin tone. In this case, since the skin care recommendation screen can provide the user with mask packs (i.e. products) which are good for the improvement of skin tones, under broadest reasonable interpretation, the processor had to have requested the product information related to the determined skin tone to be sent to an external device based on a user input to the first object. Furthermore, since these mask packs can are presented to the user, under broadest reasonable interpretation, the product information had to have been received from the external device.
In regard to an external device, Son discloses “Additionally of alternatively, the application 1934 may be an application related to information exchange between the electronic device 1901 and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan and Nam so as to include the execution screen with the plurality of objects, the request for product information and the providing of product information from the external device to the user as taught by Son in order to allow the user to be made aware of products that can be utilized to improve their skin tone. Depending on the condition of a person’s skin it may be necessary to utilize a product to improve that condition. In this case, the skin care recommendation 1620 of Son enables the user to view different product options and search for more products that can be used to improve skin tone in a specific region of the skin. Furthermore, the execution screen with the plurality of objects allows the user to select information directly pertaining to their skin condition. Therefore, the user can be made aware of their skin conditions and can be provided with product information such that the user can develop a treatment plan relating to their skin.
The combination of Davis, Nakamura, Sivan, Nam, and Son does not teach that the display of the first image and the correction image on the execution screen of an application is “executed based on a user authentication”.
Kim teaches to that the display of the first image and the correction image on the execution screen of an application is “executed based on a user authentication” [0762].
In regard to the processor being configured to display first image and the correction image stored in the secure region on an execution screen of an application executed based on a user authentication, Kim discloses “The controller 1300 may authenticate the user based on the account 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, and Son so as to include the secure region of the memory and the user authentication as disclosed in Kim in order to protect the user’s health information. A person’s skin information represents health information that is protected under HIPPA (i.e. Health Insurance Portability and Accountability Act). By having the processor be activated to display the first image and the correction image of Davis, when the user authentication has been entered as disclosed in Kim, people other than the user are not able to view the user’s skin images. 
The combination of Davis, Nakamura, Sivan, Nam, Son and Kim does not teach “wherein the analyzing of the genetic information of the user includes: receiving the genetic information of the user from a server managing medical information”, “determining skin trouble information vulnerable to the user based on the genetic information of the user by comparing with the third image, and providing the user with skin management information about the skin trouble information, and information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information”.
Nova teaches “wherein the analyzing of the genetic information of the user includes: receiving the genetic information of the user from a server managing medical information” [0029], “determining 
In regard to receiving the genetic information of the user from a server managing medical information, Nova discloses “(b) acquiring knowledge of the occurrence of one or more genetic variations associated with each member of a first set and a second set of preselected biomarkers in the individual, wherein each member of the first set of biomarkers is genetically associated with one or more skin nutritional conditions and each member of the second set of biomarkers is genetically associated with one or more phenotypic attributes, whereby generating a personalized biomarker profile for the individual from the acquired knowledge […] (d) generating a personalized genetic profile report that comprises genetic information relevant to the individual’s likelihood of exhibiting the one or more skin phenotypic attributed and consistent with the assigned marker scores” [0029]. In this case, since the method involves acquiring knowledge of the occurrence of one or more genetic variations related to one or more skin phenotypic attributes and a personalized genetic profile can be generated from genetic information of the individual, under broadest reasonable interpretation, the genetic information of the user can be received. Furthermore, in regard to receiving the genetic information from a server managing medical information, Nova discloses “A healthcare provider can access information 310 of their patient my accessing the system and interacting with the patient genetic records. As the system is targeted to providing personal information, the system will require the identity of the individual 320 to analyze or report upon. This information may be accessed 330 through information stored onsite or offsite in, for example, a patient data warehouse or with a laboratory or company providing such services” [0202]. Therefore, a patient data warehouse (i.e. a server) is present which can be used to store genetic information.

In regard to providing the user with skin management information about the skin trouble information, Nova discloses “(e) recommending a personalized skin care regimen to the individual based on the personalized profile report” [0029]. Therefore, the user can be provided with a personalized skin care regimen (i.e. skin management information). Furthermore, Nova discloses “Either the system and/or the healthcare provider can provide additional information such as the diagnosis 350 (e.g., the genotyping may consist of analyzing an individual to detect genetic anomalies associated with the disorder, disease, or phenotypic attribute). Further, the healthcare provider can input any recommended prescriptions 360 that can be analyzed 340 against the individual’s genetic profile to determine the efficacy and/or risk of such a treatment protocol. […] Alternatively, the system can recommend or warn against particular medications and treatments, or classes of medications or treatments upon analysis of the individual's genetic profile report” [0202]. Therefore, the system can provide the user with skin management information (i.e. warnings, recommended prescriptions, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, Son and Kim so as to include the receiving of genetic information, the determining of skin trouble information and providing 
The combination of Davis, Nakamura, Sivan, Nam, Son, Kim and Nova does not teach that the step of determining skin trouble information vulnerable to the user based on the genetic information of the user is done “by comparing with the third image” or providing “information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information”.
Bandic teaches determining skin trouble information vulnerable to the user based on the genetic information of the user “by comparing with the third image” [0342, 0299, and 0387] and providing “information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information” [0462].
In regard to determining skin trouble vulnerable to the user based on the genetic information of the user by based on the genetic information by comparing with the third image, Bandic discloses “Use of the device 108 to capture images enables a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database 115, and the like” [0342]. Therefore, since the device can capture and transmit images such that the progression of a skin condition (i.e. skin trouble) can be tracked under broadest reasonable interpretation, the device can be used to determine skin trouble information by comparing with the third image (i.e. disclosed in Nam). Furthermore, in regard to genetic information, Bandic discloses “The imaging device 108 may be used to perform a skin health test 160 to learn the characteristics of the skin to obtain a diagnosis. […] The 
In regard to providing information related to a combination of lights of a plurality of wavelength bands for measuring the skin trouble information, Bandic discloses “in such embodiments, the skin disorder management module captures the skin information using at least one of Diffused Reflectance Spectroscopy, Red (R)-Green (G)-Blue (B) analysis of re-emitted white light and any combination thereof” [0462]. Therefore, light can be used to analyze the skin. Furthermore, Bandic discloses “Yet, in certain such embodiments, at least a fourth process of the processed obtains biophysical properties and may comprise performing a spectral analysis of image data acquired from the degree of polarization of reflections and absorption and re-emission of incident light from skin” [0467] and “Yet, in certain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, Son, Kim and Nova so as to include determining skin trouble information vulnerable to the user based on the genetic information of the user “by comparing with the third image” as disclosed in Bandic in order to incorporate the patient’s medical background when determining the status of the skin. Depending on the genetic background of the user, certain skin conditions may be more or less likely to occur within the user. By comparing the third image to the genetic information, a determination can be made as to whether the user is more or less likely to possess a specific skin condition. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the user is more or less likely to possess a skin condition based on their genetic information. 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davis in view of Nam. Likewise, Davis teaches “The method of claim 11, further configured comprising:” [Claim 46], “constructing a database for an image color corresponding to a light of a specific wavelength band” 
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  
In regard to constructing a database and determining a light of a specific wavelength band, Davis discloses "a processing operation is invoked on the plural frames, to yield an enhanced still image (e.g., (a) a super-resolution image, (b) a noise-reduced image, (c) a multi-spectral image, (d) an ambient light-compensated image, or (e) a 3D image). The enhanced still image (or data derived therefrom) is submitted to a database for similarity-matching with reference images depicting skin rashes or lesions, or data derived from such reference images" [0337]. The information about the spectral signature, which corresponds to the wavelength of light of the image is compiled into a database for the sake of comparing it to images already within the database. Davis also states that there is "a database data structure that facilitates storage and retrieval of data used in the present methods" [0027] and the image color is one such data that can be stored. Davis also states "as indicated, the image derivatives can be computed on different color channels. [...] an image can be captured and accurately decomposed into five or ten or more different spectral bands--each of which may have diagnostic utility” [0044]. Therefore, under broadest reasonable interpretation, the database of Davis would have to contain the information about the different spectral bands (i.e. colors) of the images contained within it and light of a specific wavelength band corresponding to a color of each pixel of an image can be determined with reference to the database. 

Nam teaches “the third image” [0012]. Specifically, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. This third image inherently contains pixels each of which are associated with the light of a specific wavelength band and a color. Under broadest reasonable interpretation, this third image can be compared to the different spectral bands of the images contained within the database. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include the third image of Nam in order to allow the user compare a registered image to a database of known skin states. In terms of diagnosis, by comparing the registered third image to an image already in the database, the physician can determine whether the obtained image has similar characteristics to that of a known skin condition. Based on this comparison, the physician can determine the proper treatment method to apply to the skin of the subject should treatment be necessary.
In regard to claim 16, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Davis. Likewise, Davis teaches “The method of claim 11, further comprising” [Claim 46] and “outputting a first user interface to obtain the correction image in which a specified effect is assigned to a first capture image which is obtained by the first camera” [0386, 0336].
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that 
In regard to outputting a first user interface to obtain the correction image in which a specified effect is assigned to a first capture image which is obtained by the first camera, Davis discloses “The design of smartphones and other such devices reference herein is familiar to the artisan. In general terms, each includes one or more processors, one or more memories (e.g. RAM), storage (e.g., a disk or flash memory), a user interface (which may include, e.g. a keypad, a TFT LCD or OLED display screen, touch or other gesture sensors, a camera or other optical sensor, a compass sensor, a 3D magnetometer, a 3-axis accelerometer, a 3-axis gyroscope, one or more microphones, etc., together with software instructions for providing a graphical user interface) […]” [0386]. Therefore, the electronic device includes a user interface with software instructions to provide a graphical user interface to the user. In regard to obtaining the correction image, Davis discloses “Another aspect of the technology involves capturing image information from a reference subject, using a camera, and processing the captured image information to yield reference color information. Imagery is also captured with the camera, depicting a skin rash or lesion. This latter imagery is then color-corrected by use of the reference color information” [0336]. Since the image depicting a skin rash or lesion can be color-corrected by using the reference color information, this color-corrected image constitutes a correction image. Furthermore, since the camera can capture both the reference image and the image depicting the skin rash or lesion, under broadest reasonable interpretation, this camera constitutes a first camera which is capable of obtaining the correction image in which a specified effect (i.e. color-correction) is assigned is assigned to a first capture image which is obtained by the first camera. In order perform this image correction, under broadest reasonable interpretation, the processor had to have received an input from the first user interface. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 20140378810 A1 "Davis" and further in view of Nakamura et al. US 20160296119 A1 "Nakamura", Sivan US 20160261793 A1 "Sivan" and Nam US 20180235563 A1 "Nam", Son US 20160125228 A1 “Son”, Kim US 20150261996 A1 “Kim”, Nova et al. US 20180328945 A1 “Nova” and Bandic et al. US 20100185064 A1 “Bandic” as applied to claims 1-2, 6, 11-12, and 16 above, and further in view of Graaff et al. US 20130217984 A1 “Graaff”.
Note: all citations within parentheses () correspond to the instant application and all citations within brackets [] correspond to the references.
In regard to claims 4 and 14, due to their dependence on claims 1 and 12 respectively, these claims inherit of the references disclosed therein. That being said, these claims only explicitly requires the primary reference of Davis in further view of Nam and Graaff. Likewise, Davis teaches “The electronic device of claim 1 (Claim 4) [FIG. 1, 0025, 0212]; “The method of claim 12” (Claim 14) [Claim 46]; wherein the at least one processor is further configured to: generate a spectrum corresponding to a specific pixel […]” [0238, 0239].
In regard to the electronic device, Davis discloses in FIG. 1 a “hardware overview of one embodiment employing principles of the present technology. Included are one or more user terminals (e.g. smartphones), and a central system” [0025]. Since the smartphone contains various components including processor(s), a memory and a display, among other components, this smartphone constitutes an electronic device. Furthermore, in regard to the display being configured to emit light in a first direction, “in accordance with a further aspect of the present technology, illumination at different spectral wavelengths is provided by illumination from a smartphone screen" [0212]. In order for the screen to emit light in the specified color, it must have received the instruction to do so. Additionally, different spectral wavelengths of light correspond to different colors of light in the electromagnetic spectrum so the color can be specified by selecting the wavelength of light to be emitted by the image 
In regard to the method, Davis discloses “A method comprising: capturing plural frames of skin imagery from a mammalian body, using a smartphone; deriving information from the captured imagery, and comparing the derived information with reference information; and reporting results of said comparing” [Claim 46]. Since the method can capture skin imagery and can derive information from that captured image, under broadest reasonable interpretation, this method can be utilized to provide skin information.  
In regard to generating a spectrum corresponding to a specific pixel, Davis discloses “If the color of the band changes as it marches across the display, such arrangement collects imagery of the skin location with illumination that is diverse both in angle and spectrum” [0238]. Therefore, the imagery of the skin can be displayed in association with an illumination spectrum. Furthermore, Davis discloses “While the phone is stationary in FIG. 10, in actual practice, the phone may be moved by the user to different positions relative to skin location 102 while the color bans marches across the display screen. Thus, in some embodiments imagery is captured having diversity in illumination angle, illumination spectrum, and viewpoint” [0239]. Since imagery can be captured as the user moved the phone to different positions relative to the skin location and that imagery can have a diversity in illumination spectrum, under broadest reasonable interpretation in order to observe the illumination spectrum, the processor had to have been configured to generate a spectrum corresponding to a specific pixel.
Davis does not teach “the third image”.
Nam teaches “the third image” [0012]. Specifically, Nam discloses “the processor may generate a third medical image comprising display region information about the detected anatomical entity in the first medical image by registration between the first medical image and the second medical image" [0012]. This third image inherently contains pixels each of which are associated with the light of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura and Sivan so as to include the third image of Nam in order to allow the user compare a registered image to a database of known skin states. In terms of diagnosis, by comparing the registered third image to an image already in the database, the physician can determine whether the obtained image has similar characteristics to that of a known skin condition. Based on this comparison, the physician can determine the proper treatment method to apply to the skin of the subject should treatment be necessary.
However, the combination of Davis, Nakamura, Sivan, Nam, Son, Kim, and Bandic does not teach to “determine a melanin index for the specified region of body of the user body based on a gradient of the spectrum” (Claim 4 and 14) and “determine an erythema index for the specified region of body of the user based on an area of the spectrum” (Claim 4 and 14). 
Graaff teaches to “determine a melanin index for the specified region of body of the user body based on a gradient of the spectrum” [0049] and to “determine an erythema index for the specified region of body of the user based on an area of the spectrum” [0060]. 
In regard to determining a melanin index, Graaff discloses "the amount of melanin may be expressed as an index. Sinichkin et al. [Sinichkin 2002] provided three wavelength ranges in which the ratio between the reflectance at two wavelengths (or the slope in a logarithmic spectrum) can be used to determine this index [0049]. The slope in the logarithmic spectrum relates to the gradient of the spectrum. Therefore the melanin index is based off on a gradient of the spectrum for the specified region of body of the user. 
In regard to determining an erythema index, Graaff discloses that "erythema is a condition where the apparent influence of hemoglobin in the skin is increased. Sinichkin et al. [Sinichkin 2002] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Davis, Nakamura, Sivan, Nam, Son, Kim, and Bandic so as to include the melanin index and erythema indexes as disclosed in Graaff in order to better characterize the skin condition based on these parameters. The amount of melanin and erythema (i.e. hemoglobin) within the skin can be indicative of the overall health of the skin. This information can be particularly useful when determining whether or not there are underlying health conditions that have manifested upon the surface of the body.
Response to Amendment
	Applicant’s arguments, see Remarks page 9-14 filed on 04/09/2021, with respect to the rejections of claims 1-2, 5-9, 11-12 and 15-19 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art of record does not necessarily teach wherein the analyzing of the genetic information of the user includes: receiving the genetic information of the user from a server managing medical information, determining skin trouble information vulnerable to the user based on the genetic information of the user by comparing with the third image, and providing the user with skin management information about the skin trouble information, and information related to a combination of lights of a plurality of wavelength bands for measuring skin trouble information”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of 
Applicant’s arguments, see Remarks page 14-15 filed on 04/09/2021, with respect to the rejection of claims 4 and 14 under 35 U.S.C. 103, has been fully considered however the examiner does not find them persuasive. The examiner respectfully disagrees with the applicant with respect to the prior art reference of Graff not curing the deficiencies of the prior art references of Davis, Nakamura, Sivan and Nam. The examiner respectfully asserts that the prior art reference of Graff was incorporated to teach “wherein the at least one processor is further configured to […] “determine a melanin index for the specified region of body of the user based on a gradient of the spectrum” and to “determine an erythema index for the specified region of body of the user based on an area of the spectrum” (Claim 4) and “determining a melanin index for the specified region of body of the user based on a gradient of the spectrum” and “determining an erythema index for the specified region of body of the user based on an area of the spectrum” (Claim 14). The examiner respectfully directs the applicant to the rejection as stated in the 35 U.S.C. 103 section above and asserts that the combination of the prior art references teaches the claimed subject matter. In spite of this disagreement the examiner acknowledges that the rejection of claims 1 and 11, on which these claims depend, has been amended to include the prior art reference of Nova et al. US 20180328945 A1 “Nova” and Bandic et al. US 20100185064 A1 “Bandic”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nova et al. US 20180328945 A1 “Nova” and Bandic et al. US 20100185064 A1 “Bandic” as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S. /Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793